DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
 	The newly claimed feature of “A method performed by a first wireless communication system operating on a first subframe structure in an unlicensed spectrum, the method comprising: determining a subframe timing difference between the first wireless communication system and a second wireless communication system operating on a second subframe structure in the unlicensed spectrum; determining whether timing difference exists between the first and second wireless communication systems based on the subframe timing difference; and adjusting a subframe timing of the first wireless communication system, in response to  determining the existence of the timing difference, to obtain a channel on an unlicensed carrier in the unlicensed spectrum for data communication by the first wireless communication system.” as recited in independent claim 16, and similarly in independent claim 22 (in apparatus claim format) and independent claim 28 (in non-transitory computer-readable storage medium format), does not have support of proper antecedent from the original specification.  To be more specific, there is nowhere in the entire specification, as originally filed, described the newly claimed method steps/operations as recited in claims 16, 22 and 28.

Claim Rejections - 35 USC § 112
Claims 16-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The newly claimed method steps/operations of: “determining a subframe timing difference between the first wireless communication system and a second wireless communication system operating on a second subframe structure in the unlicensed spectrum; determining whether timing difference exists between the first and second wireless communication systems based on the subframe timing difference; and adjusting a subframe timing of the first wireless communication system, in response to  determining the existence of the timing difference, to obtain a channel on an unlicensed carrier in the unlicensed spectrum for data communication by the first wireless communication system.” as recited in each of independent claims 16, 22 and 28, contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	To be more specific, according to the original specification, it is the first wireless communication system that monitors the subframe timing of the second wireless communication system (paragraph [0047]) and determine the subframe timing of the second wireless communication system based on energy detection or reference signal detection of the second wireless communication system (paragraph [0048]), so as to obtain the subframe timing difference between the two system (paragraphs [0049]-[0050]).  In another embodiment, the first wireless communication system may obtain the subframe timing difference based on a report received from a terminal device served by the first wireless communication system (paragraph [0051]).  The terminal device may monitor the subframe timing of the second wireless communication system, e.g. by detecting a reference signal of the second wireless communication system, and then report the subframe timing to the first wireless communication system, particularly to the serving base station of the first wireless communication system, which may further obtain the subframe timing difference based on the reported subframe timing of the second wireless communication system. In addition, the terminal device may monitor the subframe timing of the first and second systems, then determine the subframe timing difference locally and then directly report the subframe timing difference to the first wireless communication system (paragraph [0052]).  Then in block 420 of FIG. 4, in which the first wireless communication system determines whether unfairness exists between the first and second wireless communication systems based on the subframe timing difference, such that there is an unfairness for the two wireless communication systems to contend for a channel on an unlicensed carrier in the unlicensed spectrum, causing the first wireless communication system may have a lower probability to obtain and access the channel on the unlicensed carrier (paragraphs [0056]-[0058]).  Then at block 430, the first wireless communication system adjusts its subframe timing, in response to the determination of the existence of unfairness (i.e. not in favor of the first wireless communication system), so that a probability to obtain a channel for data communication by the first wireless communication system can be improved (paragraph [0059]).  

 	Claims 17-21, 23-27 are rejected for depending on claims 16 and 22.
 Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	In claim 16, lines 3-4, it is unclear as to how or in what way that a subframe timing difference is determined between the first and second wireless communication systems.  Lines 6-7, it is unclear as to what it means by reciting “determining whether the timing difference exists between the first and second wireless communication systems based on the subframe timing difference.  Lines 8-11, it is confusing and ambiguous for reciting “adjusting a subframe timing of the first wireless communication system, in response to  determining the existence of the 
first wireless communication system to adjust the subframe timing to obtain a channel on an unlicensed carrier in the unlicensed spectrum for data communication if the determination of timing difference is in favor of the first wireless communication system instead of the second wireless communication system.
  	Claims 22 and 28 are rejected for substantially identical reason as claims 16, except each claim is in an apparatus or computer-readable medium (CRM) claim format.
 	Claims 17-21, 23-27 are rejected for depending on claims 16 and 22, respectively.
In view of the newly raised objection to the specification and rejections under 35 U.S.C. 112(a) and 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, no prior art rejection or allowable subject matter can be applied at this time. However, the examiner hereby reserves the right to apply any prior art of record for future prior art rejection purpose once the above rejections are resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al., Choi, Li et al. and Ahn et al. are additionally cited to show the common feature of co-existing wireless systems (i.e. LTE, Wi-Fi, .... etc.) operating in unlicensed spectrum/band utilizing subframe structure similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465